{¶ 28} I concur in judgment only and write separately to clarify my position on the meaning of "`you' in a covered vehicle." I believe the Ohio Supreme Court has found this language to be ambiguous in its decisions in both Headley v. Ohio Gov't Risk Mgt. Plan1 and Dillardv. Liberty Mut. Ins. Co.2 The majority's dicta indicates thatScott-Pontzer v. Liberty Mutual Fire Ins. Co.3 does not apply when the policy language is "you for a covered `auto.'" I disagree. However, I do agree that the policy language as written does not lend itself to include pedestrians. "You for any covered `auto'" by its definition excludes pedestrians. There are cases where pedestrians have been included and Scott-Pontzer v. Liberty Mutual applied.4 In those cases, the policy specifically included coverage for pedestrians. Consequently, I agree with the majority to affirm on this issue only.
1 (1999), 86 Ohio St.3d 64.
2 (1999), 86 Ohio St.3d 316.
3 (1999), 85 Ohio St.3d 660.
4 Westfield Insurance Co. v. Galatis, 2002-Ohio-1502, Summit App. No. 20784 and White v. American Manufacturers, Mutual Insurance Co., 2002-Ohio-4125, Montgomery App. No. 19206.